175 Ga. App. 410 (1985)
333 S.E.2d 669
WARD
v.
THE STATE.
70290.
Court of Appeals of Georgia.
Decided July 10, 1985.
Elwin Jay Ward, pro se.
John Carbo III, Solicitor, Deborah M. Coghlan, Assistant Solicitor, for appellee.
SOGNIER, Judge.
Appellant was convicted of driving at an excessive speed and appeals. He enumerates several errors relating to jurisdiction of the trial court, denial of counsel, denial of various motions and lack of evidence to support his conviction.
1. Appellant was found guilty of driving 75 miles per hour in a 55 mile per hour zone. Driving in excess of 55 miles per hour is a misdemeanor, OCGA §§ 40-6-181 (b) (2); 40-6-1, and State courts have jurisdiction to try misdemeanors. OCGA § 15-7-4. Since appellant's traffic violation occurred in Clayton County, the State Court of that county had jurisdiction to try appellant. OCGA § 15-7-4 (1). See also Pfeiffer v. State, 173 Ga. App. 374 (1) (326 SE2d 562) (1985).
2. In regard to alleged errors in denial of appellant's various motions and his request for appointment of a specific counsel, the record reflects that a hearing on these matters was held on November 16, 1984. Appellant failed to appear or provide any legal excuse for his absence; therefore, the court dismissed appellant's motion and the other relief prayed for by appellant was denied. One cannot complain of a ruling made by the court which his own procedure or conduct aided in causing. Shirley v. State, 166 Ga. App. 456, 457 (2a) (304 *411 SE2d 468) (1983).
3. There is no transcript of the trial and in the absence of a transcript, we cannot consider enumerations of error based on the evidence and proceedings at trial. Adams v. State, 142 Ga. App. 252, 255 (7) (235 SE2d 667) (1977); Tauber v. State, 168 Ga. App. 53 (308 SE2d 419) (1983). Thus, we affirm.
Judgment affirmed. Birdsong, P. J., and Carley, J., concur.